Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 07/01//2022. Claims 1, 3-11, 13-20 are presently pending and presented for examination.

Response to Arguments
Applicant's arguments, see pages 10-14, filed 07/01/2022 have been fully considered but they are not persuasive. Applicant argues on page 10 that the Office Action’s rejection under §103 fails to render obvious claim 1 for the reasons set forth in Applicant’s response of October 14, 2021. In the absence of counterarguments to the examiner’s response in the last office action to those arguments, the examiner will restate the previous responses here:
	On pages 11-12, filed 10/14/2021, with respect to the rejection of claims 1 and 11 under 35 U.S.C. § 103, applicant argues that Kearns does not teach “a fixed vision component that has a fixed pose relative to a robot frame of the robot”, on the grounds that the imaging sensor not being turned by the rotator would not teach that the vision component has a fixed pose relative to a robot frame of the robot. However, fixed pose is fairly generic, and any vision component that has a rigid or somewhat fixed pose could read on the claim language as it stands. Additionally, it is not presumed that an image sensor can move if a reference does not say that it can move, meaning that a prima facie case of obviousness can be supported by an image sensor that is expressly stated not to be moved by the only mentioned rotator. An image sensor that is expressly excluded from being moved by the rotator of Kearns easily reads on the claim language. The fact that other embodiments of Kearns illustrated in FIGS. 3A and 3B are turned by a rotator does not change the fact that Kearns teaches at least one embodiment in which the imaging sensor at 450 has a fixed pose relative to a robot frame of the robot. Applicant argues that the previous OA uses FIGS. 3A, 3B, and 2A-2D interchangeably in rejecting claim 1, but neglects the fact that these figures are used to show different parts of similar features, while still providing a prima facie case of obviousness for “a fixed vision component that has a fixed pose relative to a robot frame of the robot”. A figure showing a robot where image sensor 450 is rotated by a rotator does not void the disclosure of another robot where the image sensor is not rotatable by the rotator in another figure, and does not remedy the obviousness of claimed element.
	On pages 12-13 of the previous set of arguments, applicant argues that Kearns does not teach “the adjustable vision component has a second field of view that is more constrained than the first field of view of the fixed vision component”, on the grounds that the relied upon image sensors referenced in FIG. 3B are not shown in FIGS. 2A-E, and because paragraph 78 does not compare the field of view of imaging sensors 450a, 450b, and 450c to imaging sensor 168. However, the claim language “the adjustable vision component has a second field of view that is more constrained than the first field of view of the fixed vision component” is generic enough that any constraints on the second field of view not applied to the first field of view would read on the claim language. “Field of view” could refer to the positions to which the image sensor could rotate, or the range of visible space in front of image sensor at any given pose. Additionally, FIG. 3B is described in Kearns as a perspective view of an exemplary sensor module, and does not specify that it can only be applied to the robot of FIG. 3A, and the elements relied upon in FIG. 3B can easily be applied to either the robot in FIG. 3A, or the robot in FIGS. 2A-D. The combined elements of the vision sensor shown in 3B clearly have a larger range of visible space in front of the image sensor at any given pose, due to the positioning of sensors to see at a 45 degree angle above and below the plane parallel to the robot, as shown in FIG. 3B. Conversely, the image sensor at 168 does not appear to have the same option to see above and below itself at any angle, and there is no reason to assume that it could. The rejection of claim 1 still stands. 
	It should be noted that the amended claim language does not amend claims 1 or 11 in such a manner as to overcome the broadness of the language “the adjustable vision component has a second field of view that is more constrained than the first field of view of the fixed vision component”, and “field of view” is still generic enough to refer to potentially refer to the positions to which the image sensor could rotate, or the range of visible space in front of the image sensor at any given pose. 
	Claim 1 has been amended to incorporate elements of claim 2, which has now been canceled. Applicant argues on page 11 that the Aghamohammadi does not teach the element “an adjustable appendage will, if unaltered, block… the second field of view of the adjustable vision component when the adjustable vision component is adjusted to the particular pose” and that Aghamohammadi further fails to teach or suggest any determining of whether “the second field of view of the adjustable vision component” will be blocked “when the adjustable vision component is adjusted to the particular pose”, where such determining occurs “before and/or during adjustment of the adjustable vision component into the particular pose”. More specifically, applicant argues that Aghamohammadi refers to “occupancy level” of a “voxel” that is based on already taken measurements. However, Aghamohammadi teaches a system that divides the area around a robot into voxels, shown in FIG. 4 as boxes labeled 402A-G, which do not represent the robot’s field of view. Aghamohammadi teaches that the robot has a field of view, and that the robot can report that a voxel is occupied or unoccupied by some obstruction that would block a threshold amount of the robot’s field of view. Aghamohammadi is not used to teach that the object occupying the voxel is a robotic arm, only that the adjustable vision component field of view may be blocked by at least a threshold amount. Russelll teaches a robotic arm that might provide an object that would occupy a voxel to obstruct, at least partially, the robot’s field of view. Applicant argues that Russell does not teach or suggest the robot doing anything “when it is determined that the adjustable appendage will, if unaltered, block at least the threshold amount of the second field of view…” However, the applicant appears to have failed to recognize that the previous rejection of the elements of the canceled claim 2 relies on Kearns in combination with Russell and Aghamohammadi. Russel teaches a robotic arm that can block the field of view of the sensor at 308 of FIG. 3A. In the image shown in FIG. 3A, the only visible way that the field of view of the sensor at 308 will be unblocked if obstructed by the arm at 302 is if the controller controlled the adjustable arm (appendage) to maneuver the arm  to an alternate pose. This teaching, in combination with the system of Aghamohammadi, provides a combination of references in which a robot could determine, before and/or during adjustment of the adjustable vision component into the particular pose, whether the adjustable appendage will, if unaltered, block at least a threshold amount of the second field of view of the adjustable vision component when the adjustable vision component is adjusted to the particular pose, and when it is determined that the arm of the robot will block the second field of view by the threshold amount, controlling the adjustable appendage to maneuver the arm into an alternate pose before and/or during adjustment of the adjustable vision component. Other examples of Russell in which an adjustable appendage other than the arm upon which a vision camera rests, such as the robot of FIG. 3C, have a camera resting upon a pole that acts as an adjustable appendage, while the pallet jack acts as a second adjustable appendage that blocks at least the threshold amount of the second field of view. Russell even states that the pallet jack of 362 may be elevated to reach different racks of a storage rack or other fixed storage structure within a warehouse [paragraph 89], which suggests that the pallet jack can be raised high enough to block the view of the camera at 366. It would be obvious to modify this type of robot with the system of the robot in FIG. 3A, which teaches that these sensors may be cameras with a limited field of view, and the robotic arm at 302 may be controlled to move out of the field of view of the camera at 308. It is fairly obvious just from viewing these drawings alone that obstructing a camera’s field of view would be a possible issue, but Russell also explicitly teaches that these sensors can have a limited field of view, and that the robotic arm may be controlled to control a portion of the environment observable by the sensor(s) [paragraph 83]. It would be obvious to combine these features with the obstruction prediction system of Aghamohammadi so as to prevent any of the vision sensors of the robot from being obstructed by the robot’s own appendages. It is the combination of these references taken together which makes the claim indefinite.
	These three references, when combined, teach the elements of claim 1. For these reasons, the rejection of claim 1 under 103 is sustained. Similarly, claim 11, which describes similar features as claim 1, is also still rejected under 103 for the reasons listed above. Similarly, all claims that depend from claims 1 and 11, which have not been amended so as to overcome the prior rejections, are also still rejected under 103. 
	Applicant argues on pages 13-14 that claim 15 should be allowable on the grounds that Russell allegedly does not teach the element “a predicted amount of robot resources consumed”, or doing so “as a function of predicted robot arm resources in moving the robot arm from the current pose”, on the grounds that the cited aspects are concerned with a trade-off between “obstacle avoidance” and “navigation or location tracking”. However, before even getting to Hance, Russell specifically states that the control system may determine a cost for the plurality of objectives based on the cost associated with each of the plurality of objectives. The overall cost function may include a time cost, a power cost, and/or a scan resolution cost, among other possible resource costs. The control system may determine a sensor trajectory that minimizes the overall cost function [paragraph 31]. This very clearly reads on predicting an amount of robot resources consumed, and can even do so as a function of predicted arm resources in moving the robot arm from the current pose, as it would be obvious to apply the cost function of Russell to the robot of FIG. 3A. Additionally, Hance also teaches about how their system can predict a similar cost of resources such as time and power, and that the central planning system may assign tasks to robots to minimize overall costs [paragraph 53]. Applicant further argues on page 14 that Hance does not teach a robot arm, or that the predicted robot resources are robot arm resources, but this argument is moot, because in the prior office action, Hance is not used to teach a robot arm, or that the predicted robot resources are robot arm resources. Russell already teaches those elements. 
	For these reasons, the rejection of claim 15 under 103 is sustained. Similarly, all claims that depend from claim 15, which have not been amended so as to overcome the prior rejections, are also still rejected under 103. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. US 20160188977 A1 (“Kearns”) as applied to claims 1 and 11 above, and further in view of Russell US 20170357270 A1 (“Russell”), Aghamohammadi et al. US 20170157769 A1 (“Aghamohammadi”), and Nissim US 6585668 B2 (“Nissim”).
	Regarding Claim 1. Kearns teaches a method implemented by one or more processors, the method comprising: while a robot is navigating through an environment: 
	capturing instances of first vision data using a fixed vision component that has a fixed 			pose relative to a robot frame of the robot and a first field of view, 
		wherein the fixed vision component and an adjustable vision component are 				operatively coupled to the robot (a method of operating a mobile robot, which comprises receiving, at a computing device (referred to as a computer processor in paragraph 68), a layout map [Claim 1], capturing, by the computing device, a human recognizable image of an identified person by at least one imaging sensor [Claim 1]. The robot can use one or more imaging sensors as part of a sensor system [paragraph 77, FIG. 3A, number 300]. In at least one embodiment, the robot can have a camera at numeral 168 of FIGS. 2C-2G, which may include a panning motor, and even if a panning motor is not located directly beneath the camera, the camera is situated above a rotator at numeral 152, which means that either a panning motor or the rotator allows the camera at 168 to act as an adjustable vision component [paragraph 86]. In this embodiment, another set of imaging sensors located at numeral 450 are shown to be part of an image sensor module beneath the rotator, particularly in FIG. 2E, which clearly shows that the image sensor module located at the robot torso (numeral 130) is not turned by the rotator, so the imaging sensor module located on the torso at 300 is a fixed vision component as part of the vision system [FIGS. 2C-2G]);
	adjusting, while capturing the instances of first vision data, the adjustable vision component through various poses of the adjustable vision component relative to the robot frame (the robot may aim the camera on the head of the robot at numeral 168 to capture images of an identified person and keep them in a field of view [paragraph 120]. Additionally, the robot head, which is attached to the rotator at 130, would also turn to maintain the field of view on the identified person. This reads on adjusting the adjustable vision component through various poses. In implementations where the robot has an articulated head with a camera at 168, the robot may aim the camera via the neck and head to capture images of an identified person [paragraph 120]. This can be done while the image sensors at 450 are monitoring a person in the person follow behavior, and the robot may reorient the field of view of the sensor at 168. In some examples, the robot will turn toward the person while tracking the person, and orient the imaging sensor at 450 to capture an image or video of the followed person [paragraph 120]. The controller may aim one or more imaging sensors at 168, 450, or 450a-c at the perceived person, where the sensors at 450a-c are specifically the fixed sensors located on the torso at 130, as shown in FIG. 3A, while the sensor at 168 can be aimed at the person by adjusting the neck, head, or rotator shown in FIG. 2C. This reads on capturing instances of first vision data while the adjustable vision component is adjusted through various poses),
		wherein the adjustable vision component has a second field of view that is more 				constrained than the first field of view of the fixed vision component (the image sensor module at 300 may include a first, second, and third imaging sensors arranged to have a combined field of view that is wider than a single image sensor [paragraph 78], such as the adjustable camera at numeral 168. The embodiment that displays this wider field of view in FIG. 3A is not the same embodiment that shows the image sensor module as a fixed vision component in FIG. 2C. However, it would be obvious to combine these elements of different embodiments so as to allow the embodiment of FIG. 2C to include a wider field of view for the fixed vision component than the adjustable vision component);
	capturing instances of second vision data using the adjustable vision component, 
		wherein the instances of second vision data are captured when the adjustable 			vision component is positioned into multiple different poses of the various poses 			of the adjustable vision component (the camera mounted on the head of the robot at numeral 168 could be used for mapping a relatively larger area around the robot than the imaging sensors at 450, and therefore could identify and detect people from relatively far away [paragraph 113]. The image module at 300 can be aimed at relatively close objects or people, and assist in mapping the scene around the robot while the head camera at 168 maps elements that are further away or pan using the rotator at 130 to view objects outside the field of view of image module at 300. This reads on capturing second vision data using the adjustable vision component, wherein, wherein the instances of second vision data are captured when the adjustable vision component is positioned into multiple different poses, where the different poses are the different ways the head and camera can be angled via the rotator or panning motor described in paragraph 86);
	and controlling navigation of the robot based on both: the instances of the first vision data and the instances of the second vision data (both the sensor module at numeral 300 and the camera mounted on the head at 168 of FIG. 2C can map the area around the robot to form an occupancy map [paragraph 113]).
	Kearns does not teach:
	determining, before and/or during adjustment of the adjustable vision component into the particular pose, whether something will, if unaltered, block at least a threshold amount of the second field of view of the adjustable vision component when the adjustable vision component is adjusted to the particular pose.
	However, Aghamohammadi teaches:
	determining, before and/or during adjustment of the adjustable vision component into the particular pose, whether something will, if unaltered, block at least a threshold amount of the second field of view of the adjustable vision component when the adjustable vision component is adjusted to the particular pose (a system that divides the area around a robot into voxels, and determines an occupancy level of each voxel, and a confidence level (a probability) of the determined occupancy level [paragraph 47]. If an occupancy level of a voxel has a low confidence level (e.g., a confidence level below a threshold), the robot may move to various locations to take additional measurements to improve the confidence in the occupancy level [paragraph 47]. The robot has a field of view [paragraph 71, FIG. 6A, number 606]. When there are obstacles in the robot’s field of view, the robot cannot see through the obstacle, and if the obstacle obstructs the target, the robot may report the voxel as occupied with some variance or unoccupied with some variance [paragraph 80]. As shown in FIG. 6F, this can prevent the robot from seeing a target at 640, the robot may report the voxel as occupied with some variance or unoccupied with some variance [paragraph 80], which means that the robot will have a low confidence in the occupancy level of the voxels behind the obstacle obstructing the robot’s field of view).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kearns with determining, before and/or during adjustment of the adjustable vision component into the particular pose, whether something will, if unaltered, block at least a threshold amount of the second field of view of the adjustable vision component when the adjustable vision component is adjusted to the particular pose as taught by Aghamohammadi in combination with Russell so that the robot would be able to determine if a particular pose would block a portion of the field of view of the adjustable vision component. 
	Kearns in combination with Aghamohammadi also does not teach:
	wherein the robot includes an adjustable appendage, and
	wherein adjusting the adjustable vision component through the various poses includes: 
determining a particular pose, of the various poses, to which to adjust the adjustable vision component, 
	determining, before and/or during adjustment of the adjustable vision component into the particular pose, whether the adjustable appendage will, if unaltered, obstruct or limit at least partially the second field of view of the adjustable vision component when the adjustable vision component is adjusted to the particular pose, and 
	when it is determined that the adjustable appendage will, if unaltered, obstruct or limit at least a portion of the second field of view when the adjustable vision component is adjusted to the particular pose: 
	controlling the adjustable appendage to maneuver the adjustable appendage into an alternate pose before and/or during adjustment of the adjustable vision component into the particular pose.
	However, Russell teaches: 
	wherein the robot includes an adjustable appendage, and
	wherein adjusting the adjustable vision component through the various poses includes: 
determining a particular pose, of the various poses, to which to adjust the adjustable vision component (a robot which may include a robotic arm with a gripping component [paragraph 82], which means the robotic arm is capable of taking various poses. Similarly, there may be a sensor attached to the robotic arm at numeral 308 of FIG. 3A. This sensor can be a vision sensor (e.g., stereo cameras) with a limited field of view, and the robotic arm may be controlled to move the sensor to control a portion of the environment observable by the sensor [paragraph 83], meaning that the arm can move to different poses to adjust the vision component), 
	determining, before and/or during adjustment of the adjustable vision component into the particular pose, whether the adjustable appendage will, if unaltered, obstruct or limit at least partially the second field of view of the adjustable vision component when the adjustable vision component is adjusted to the particular pose (Russel teaches a robotic arm that can block the field of view of the sensor at 308 of FIG. 3A. In the image shown in FIG. 3A, the only visible way that the field of view of the sensor at 308 will be unblocked if obstructed by the arm at 302 is if the controller controlled the adjustable arm (appendage) to maneuver the arm  to an alternate pose. Other examples in which an adjustable appendage other than the arm upon which a vision camera rests, such as the robot of FIG. 3C, have a camera resting upon a pole that acts as an adjustable appendage, while the pallet jack acts as a second adjustable appendage that blocks at least the threshold amount of the second field of view. Russell even states that the pallet jack of 362 may be elevated to reach different racks of a storage rack or other fixed storage structure within a warehouse [paragraph 89], which suggests that the pallet jack can be raised high enough to block the view of the camera at 366. It would be obvious to modify this type of robot with the system of the robot in FIG. 3A, which teaches that these sensors may be cameras with a limited field of view, and the robotic arm at 302 may be controlled to move out of the field of view of the camera at 308), and 
	when it is determined that the adjustable appendage will, if unaltered, obstruct or limit at least a portion of the second field of view when the adjustable vision component is adjusted to the particular pose: 
	controlling the adjustable appendage to maneuver the adjustable appendage into an alternate pose before and/or during adjustment of the adjustable vision component into the particular pose (the sensors on the robots in FIGS. 3A-3F can have a limited field of view, and the robotic arm may be controlled to control a portion of the environment observable by the sensor(s) [paragraph 83]. The robot shown in FIG. 3A in particular features a robotic arm that can move with an adjustable vision component. As the vehicle moves along the predetermined path, the pose (e.g., position and orientation) of the sensor relative to the environment may change due to the motion of the vehicle even if the sensor itself is not rotated, translated, or otherwise actuated with respect to the vehicle. In other words, as the vehicle moves along the predetermined path, the reference frame of the vehicle may diverge from a static reference frame within the environment [paragraph 121]. In some embodiments, the pose of the sensor with respect to the environment in the absence of rotation, translation, or actuation of the sensor may be used as an alternative reference frame for determining the sensor trajectory and/or determining how to actuate the sensor to move along the determined sensor trajectory [paragraph 122]. Accordingly, determining the sensor trajectory may involve determining, for each time point along the predetermined path, how to move the sensor with respect to the sensor reference frame to observe the portions of the environment determined for each of the plurality of objectives. This means that when the robot arm does change pose, which it can, it can do so to move to an alternative pose).
	Russell does not teach expressly teach that the adjustable appendage will, if unaltered obstruct or limit the second field of view by blocking the second field of view. However, in consideration with the arrangements of the robots shown in FIGS. 3A and 3F, both of which feature an adjustable appendage that can obstruct the visual sensor’s field of view, it would be obvious to one of ordinary skill in the art at the time the invention was filed to apply the elements of Russell moving the adjustable appendage to control the environment observable by the sensor to a robot scenario in which the robot’s appendage was obstructing the vision sensor’s field of view. In particular, the robot of FIG. 3A of Russell would benefit from this if it were possible for the robot arm at 302 to obstruct the field of view of the sensor at 308. Further, Aghamohammadi teaches circumstances in which at least a threshold robot amount of the vision sensor’s field of view is obstructed or limited because the sensor’s field of view is blocked by something, and it would be obvious to modify the invention of Kearns in combination with Russell with the obstruction prediction system of Aghamohammadi so as to prevent any of the vision sensors of the robot from being obstructed by the robot’s own appendages. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns in combination with Aghamohammadi with wherein the robot includes an adjustable appendage, and wherein adjusting the adjustable vision component through the various poses includes: determining a particular pose, of the various poses, to which to adjust the adjustable vision component, determining, before and/or during adjustment of the adjustable vision component into the particular pose, whether the adjustable appendage will, if unaltered, obstruct or limit at least partially the second field of view of the adjustable vision component when the adjustable vision component is adjusted to the particular pose, and when it is determined that the adjustable appendage will, if unaltered, obstruct or limit at least a portion of the second field of view when the adjustable vision component is adjusted to the particular pose: controlling the adjustable appendage to maneuver the adjustable appendage into an alternate pose before and/or during adjustment of the adjustable vision component into the particular pose as taught by Russell so that the robot could maneuver an adjustable appendage so as to avoid blocking the field of view of the adjustable vision component. 
	Regarding Claim 3. Kearns in combination with Russell and Aghamohammadi teaches the method of claim 1. 
	Kearns also teaches: 
	further comprising: when the adjustable appendage is determined to, if unaltered, not block at least the threshold amount of the second field of view when the adjustable vision component is adjusted to the particular pose: bypassing controlling the adjustable appendage to maneuver the adjustable appendage into the alternate pose before and/or during the adjustment of the adjustable vision component into the particular pose (Kearns teaches that the robot may include a head and neck on a rotator and tilter, and can be commanded to rotate or tilt the at least one imaging sensor located at numeral 168 of FIG. 2C [paragraph 72], which reads on possessing an adjustable appendage. Kearns teaches that the robot may command the rotator or tilter to at least pan or tilt the at least one imaging sensor to maintain the field of view aimed on an identified person, and may command the drive system to drive in a planar direction with 3 planar degrees of freedom while maintaining the field of view aimed at the identified person [paragraph 15]. This means that as the robot moves, the imaging sensor is adjusted to keep the identified person in the field of view, and will not change direction if the identified person is already in the field of view. In FIG. 9A, it is shown that the robot will maintain its field of vision in the same direction so long as nothing obstructs its view of the identified person [FIG. 9A]).
	Regarding Claim 4. Kearns in combination with Russell and Aghamohammadi teaches the method of claim 1. 
	Kearns also teaches: 
	further comprising: selecting the alternate position, from a plurality of candidate alternate positions, based at least in part on a determined distance between the alternate positions and a current position of the adjustable appendage (Kearns teaches that the controller of the robot may use the predicted trajectory of the person to track a person headed down a corridor and then, where possible, maneuver along a shorter path using the layout map to arrive at a location along the predicted trajectory TR ahead of the person to be nearly still when the person enters the field of view of the imaging sensor [paragraph 142]).
	Kearns does not expressly teach that the alternate position will simply be an alternate pose of the robot’s adjustable appendage. However, it would be obvious to one of ordinary skill in the art to apply the same predicted trajectory system to the adjustable appendage, so that the adjustable appendage will take the shortest amount of time in adjusting the image sensor’s field of view.
	Regarding Claim 5. Kearns in combination with Russell and Aghamohammadi teaches the method of claim 1. 
	Kearns also teaches: 
	further comprising: selecting the alternate pose based at least in part on determining that the second field of view of the adjustable vision component will not be blocked at the alternate pose when the adjustable vision component is adjusted to the particular pose (Kearns teaches that the robot may include a rotator and tilter and can command the rotator or tilter to at least pan or tilt the at least one imaging sensor to maintain the field of view aimed on an identified person, and may command the drive system to drive in a planar direction with 3 planar degrees of freedom while maintaining the field of view aimed at the identified person [paragraph 15]. The robot controller will review captured images of the identified target to determine whether the target is perceived in the center of the image or the image is clear [paragraph 17]. When the identified target is perceived outside the center of the image or the image is blurred, the controller re-aims the field of view of the at least one imaging sensor to continuously perceive the identified target in the field of view and captures a subsequent human recognizable image of the identified target using the at least one imaging sensor. Kearns also teaches that the placement of the imaging sensor on or near the forward face of the module body allows the corresponding field of view to be less than an external surface angle of the module body with respect to the imaging sensor, thus preventing the module body from obstructing the detection field of view [paragraph 75]. The robot can also register an occlusion or wall in the scene and attempt to circumnavigate the occlusion or wall to verify a location of the person or other object in the occlusion [paragraph 113]. This means that as the robot moves, the imaging sensor is adjusted to keep the identified person in the field of view, and will not change direction if the identified person is already in the field of view, but will change position and rotate the adjustable appendage to bring the identified person back into view if the image is obstructed by an occlusion or not clear. This reads on selecting an alternate pose based at least in part on determining that the field of view will not be blocked at the new pose).
	Kearns does not teach that the alternate pose could block the imaging sensor. 
	However, it would have been obvious to apply the system of Kearns so that in the event that the second field of view could be obstructed by an alternate pose, the robot controller would base the selected new pose at least in part on ensuring that the field of view was not blocked, so as to provide the robot with an unblocked field of view. Kearns even discloses arranging the image sensor so as to avoid obstructing the vision sensor’s field of view in paragraph 75.
	Regarding Claim 6. Kearns in combination with Russell and Aghamohammadi teaches the method of claim 1. 
	Kearns also teaches: 
	wherein the fixed vision component is a rotating light detection and ranging (LIDAR) component (Kearns teaches a laser scanner that scans an area about the robot at numeral 440 of FIG. 3A. The scanner can be a LIDAR device which scans an area in one dimension in order to generate a 3D map [paragraph 95]. The LIDAR can also perform an “auxiliary” scan in a second direction (for example, by “nodding” the scanner), which can be seen as reading on a rotating LIDAR component).
	Regarding Claim 7. Kearns in combination with Russell and Aghamohammadi teaches the method of claim 6. 
	Kearns also teaches: 
	wherein one vision component is an active stereographic camera or a passive stereographic camera (an imaging sensor at numeral 168 of FIG. 2C. This imaging sensor is adjustable, as the sensor is mounted above the head at 160 and can be panned by the neck at 150, turned by a rotator at 152, or in some examples, moved by the neck to alter the height of the head (either telescopically, via articulation, or along a linear track) [FIG. 2C, paragraph 72]. At least one imaging sensor can comprise a stereo camera [Claim 9]. Kearns also teaches that the camera at 168 can be an infrared [paragraph 86], which, if combined with the stereo camera of claim 9, would produce an active stereo camera).
	Kearns does not teach the vision component that is the adjustable vision component is the stereo camera. 
	However, Kearns does not teach away from making the adjustable vision component at numeral 168 a stereo camera, and combining the prior art elements the adjustable imagining sensor with an infrared (active) stereo camera would produce the obvious result of an adjustable vision component that is an active stereo camera so that the camera can capture a 3D image simulating binocular vision.
	Regarding Claim 8. Kearns in combination with Russell and Aghamohammadi teaches the method of claim 1.
	Kearns also teaches:
	wherein adjusting the adjustable vision component through the various poses of the adjustable vision component comprises: 
	determining, during the navigating, that the robot will navigate toward an area that is in a blind spot of the fixed vision component (the robot camera at 168 can help with mapping an area around the robot, and can use an occupancy map to identify people as well as occlusions (places where objects cannot be confirmed from the current vantage point; i.e., blind spots) [paragraph 113]);
	determining a given pose, of the various poses of the adjustable vision component, based on the given pose directing the second field of view of the adjustable vision component toward the area (the robot system can maintain the field of view of the imaging sensor on the followed person, and in implementations where the robot has an articulated head with a camera on the head, the robot may aim the camera via the neck and head to capture images of an identified person [paragraph 120], which means that the robot can determine the particular pose to adjust the vision component); and
	adjusting the adjustable vision component to the given pose in advance of the robot navigating toward the area (the robot may aim the camera on the head of the robot at numeral 168 to capture images of an identified person and keep them in a field of view [paragraph 120]. Additionally, the robot head, which is attached to the rotator at 130, would also turn to maintain the field of view on the identified person. As shown in FIGS. 7A and 7B, in some circumstances, the robot received an occupancy map from the security system of objects including walls in a patrolling scene and/or a patrolling area, or the robot controller produces and updates the occupancy map based on image data and/or image depth data received from an imaging sensor over time. The robot can use the occupancy map to identify and detect people in the scene as well as occlusions 16 (e.g., wherein objects cannot be confirmed from the current vantage point). For example, the robot may compare the occupancy map against sensor data received from the sensor system 400 to identify an unexpected stationary or moving object in the scene and then identify that object as a person. The robot can register an occlusion 16 or wall 18 in the scene and attempt to circumnavigate the occlusion 16 or wall 18 to verify a location of new person, or other object in the occlusion 16. The robot can register the occlusion 16 or person in the scene and attempt to follow and/or capture a clear still image or video of the person). This indicates that the robot can circumnavigate an occlusion 16 or wall 18, and then verify a location of new person 20, 20a-b, which reads on adjusting the adjustable vision component to the given pose in advance of the robot navigating toward the area).
	Regarding Claim 9. Kearns in combination with Russell and Aghamohammadi teaches the method of claim 1.
	Kearns also teaches:
	wherein adjusting the adjustable vision component through the various poses of the adjustable vision component comprises: 
	detecting, during the navigating and based on at least one of the instances of first vision data, a dynamic object in the environment (a mobile robot that can use an occupancy map to identify and detect people in the scene around it by comparing the occupancy map against sensor data received from sensors to identify unexpected stationary or moving objects [paragraph 113]. FIG. 9A shows how the robot can navigate around obstacles to follow a person as they move through a map region. The person follow behavior may consider a robot trajectory in conjunction with a person [paragraph 131]);
	determining a given pose, of the various poses of the adjustable vision component, based on the given pose directing the second field of view of the adjustable vision component toward a current location of the dynamic object (the robot system can maintain the field of view of the imaging sensor on the followed person, and in implementations where the robot has an articulated head with a camera on the head, the robot may aim the camera via the neck and head to capture images of an identified person [paragraph 120], which means that the robot can determine the particular pose to adjust the vision component); and
	adjusting the adjustable vision component to the given pose (the robot may aim the camera on the head of the robot at numeral 168 to capture images of an identified person and keep them in a field of view [paragraph 120]. Additionally, the robot head, which is attached to the rotator at 130, would also turn to maintain the field of view on the identified person. This reads on adjusting the adjustable vision component through various poses).
	Regarding Claim 10. Kearns in combination with Russell and Aghamohammadi teaches the method of claim 1.
	Kearns also teaches:
	wherein adjusting the adjustable vision component through the various poses of the adjustable vision component comprises: determining a particular area of the environment during the navigating, wherein determining the particular area is based at least in part on a duration of time since the particular area has been captured in at least one of the instances of the second vision data (a robot that, after receiving a layout map corresponding to the patrolling environment, maneuvering the robot in a patrolling environment according to a patrol routine, and capturing images of the patrolling environment during the patrol routine, the robot will then apply a time tag to captured images [FIG. 12A]. Odometry, the use of data from the movement of actuators to estimate change in position over time (distance traveled), can be used by the controller in determining a location of the robot in a working area or on an occupancy map [paragraph 117]. This reads on determining a particular area of the environment during the navigating, wherein determining the particular area is based at least in part on a duration of time since the particular area has been captured in at least one of the instances of the second vision data);
	determining a given pose, of the various poses of the adjustable vision component, based on the given pose directing the first field of view of the adjustable vision component toward the particular area (The robot system can maintain the field of view of the imaging sensor on the followed person, and in implementations where the robot has an articulated head with a camera on the head, the robot may aim the camera via the neck and head to capture images of an identified person [paragraph 120], which means that the robot can determine the particular pose to adjust the vision component); 
	and adjusting the adjustable vision component to the given pose (the robot may aim the camera on the head of the robot at numeral 168 to capture images of an identified person and keep them in a field of view [paragraph 120]. Additionally, the robot head, which is attached to the rotator at 130, would also turn to maintain the field of view on the identified person. This reads on adjusting the adjustable vision component through various poses).
	Regarding Claim 11. Kearns teaches a robot, comprising: 
	a frame; 
	one or more processors;
	a fixed vision component that captures instances of first vision data and has a fixed pose relative to the frame (a robot that include a body (a frame) [paragraph 14], and in at least one embodiment, a set of imaging sensors located at numeral 450 are shown to be part of an image sensor module beneath the rotator, particularly in FIG. 2E, which shows that the image sensor module located below a rotator, and thus will not be turned by the rotator and is therefore a fixed vision component that captures images and has a fixed pose relative to the robot body [FIGS. 2C-2G]);
	an adjustable vision component that maneuvers through various poses relative to the frame while the fixed vision component is capturing the instances of first vision data (a robot that can have a camera at numeral 168 of FIGS. 2C-2G, which may include a panning motor, and even if a panning motor is not located directly beneath the camera, the camera is situated above a rotator at numeral 152, which means that either a panning motor or the rotator allows the camera at 168 to act as an adjustable vision component [paragraph 86]. This rotator and the camera panning motor can place the camera in a number of different poses, and the robot neck at 150, below the camera, can include a tilter to give the camera more options for poses [paragraph 72]. Additionally, the robot head, which is attached to the rotator at 130, would also turn to maintain the field of view on the identified person. This reads on adjusting the adjustable vision component through various poses. In implementations where the robot has an articulated head with a camera at 168, the robot may aim the camera via the neck and head to capture images of an identified person [paragraph 120]. This can be done while the image sensors at 450 are monitoring a person in the person follow behavior, and the robot may reorient the field of view of the sensor at 168. In some examples, the robot will turn toward the person while tracking the person, and orient the imaging sensor at 450 to capture an image or video of the followed person [paragraph 120]. The controller may aim one or more imaging sensors at 168, 450, or 450a-c at the perceived person, where the sensors at 450a-c are specifically the fixed sensors located on the torso at 130, as shown in FIG. 3A, while the sensor at 168 can be aimed at the person by adjusting the neck, head, or rotator shown in FIG. 2C. This reads on capturing instances of first vision data while the adjustable vision component is adjusted through various poses),
	wherein a first vision component has a first field of view that is more constrained than a second field of view of the second vision component, and wherein the second vision component captures instances of second vision data (the image sensor module at 300 may include a first, second, and third imaging sensors arranged to have a combined field of view that is wider than a single image sensor [paragraph 78], such as the adjustable camera at numeral 168. This would be an example of a vision system where the adjustable vision component has a field of view that is more constrained than the fixed vision component. The embodiment that displays this wider field of view in FIG. 3A is not the same embodiment that shows the image sensor module as a fixed vision component in FIG. 2C. However, it would be obvious to combine these elements of different embodiments so as to allow the embodiment of FIG. 2C to include a wider field of view for the fixed vision component than the adjustable vision component);
	and one or more motors that control a trajectory of the frame based on the instances of the first vision data and the instances of the second vision data (a drive system in which a drive motor is coupled to each drive wheel [paragraph 71]. Kearns also teaches that both the sensor module at numeral 300 and the camera mounted on the head at 168 of FIG. 2C can map the area around the robot to form an occupancy map [paragraph 113]).
	Kearns does not teach:
	the first vision component that has a more constrained field of view is the fixed vision component, and the second vision component is the adjustable vision component.
	However, it would be obvious to combine the prior art elements of Kearns of an adjustable vision component and a fixed vision component with the first vision component having a more constrained field of view being the fixed vision component to produce the predictable result of a fixed vision component that has a field of view that is more constrained than the adjustable vision component so that the camera can capture a 3D image simulating binocular vision.
	Kearns also does not teach:
	determining, before and/or during adjustment of the adjustable vision component into the particular pose, whether something will, if unaltered, be within the second field of view of the fixed vision component when the adjustable vision component is maneuvered into the particular pose. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kearns with determining, before and/or during adjustment of the adjustable vision component into the particular pose, whether something will, if unaltered, be within the second field of view of the fixed vision component when the adjustable vision component is maneuvered into the particular pose as taught by Aghamohammadi in combination with Russell so that the robot would be able to determine if a particular pose would block a portion of the field of view of the adjustable vision component. 
	Kearns in combination with Aghamohammadi also does not teach:
	the robot further comprising:
	an adjustable arm;
	wherein the one or more processors cause the adjustable vision component to maneuver through the various poses by performing operations that include: 
	determining a particular pose, of the various poses, to which to conform the adjustable vision component, 
	when it is determined that the adjustable arm will be within the second field of view when the adjustable vision component is maneuvered into the particular pose: 
	controlling the adjustable arm to maneuver the adjustable arm into an alternate pose before and/or during adjustment of the adjustable vision component into the particular pose.
	However, Russell teaches: 
	the robot further comprising:
	an adjustable arm;
	wherein the one or more processors cause the adjustable vision component to maneuver through the various poses by performing operations that include: 
	determining a particular pose, of the various poses, to which to conform the adjustable vision component (a robot which may include a robotic arm with a gripping component [paragraph 82], which means the robotic arm is capable of taking various poses. Similarly, there may be a sensor attached to the robotic arm at numeral 308 of FIG. 3A. This sensor can be a vision sensor (e.g., stereo cameras) with a limited field of view, and the robotic arm may be controlled to move the sensor to control a portion of the environment observable by the sensor [paragraph 83], meaning that the arm can move to different poses to adjust the vision component), 
	determining, before and/or during adjustment of the adjustable vision component into the particular pose, whether the adjustable appendage will, if unaltered, obstruct or limit at least partially the second field of view of the adjustable vision component when the adjustable vision component is adjusted to the particular pose (Russel teaches a robotic arm that can block the field of view of the sensor at 308 of FIG. 3A. In the image shown in FIG. 3A, the only visible way that the field of view of the sensor at 308 will be unblocked if obstructed by the arm at 302 is if the controller controlled the adjustable arm (appendage) to maneuver the arm  to an alternate pose. Other examples in which an adjustable appendage other than the arm upon which a vision camera rests, such as the robot of FIG. 3C, have a camera resting upon a pole that acts as an adjustable appendage, while the pallet jack acts as a second adjustable appendage that blocks at least the threshold amount of the second field of view. Russell even states that the pallet jack of 362 may be elevated to reach different racks of a storage rack or other fixed storage structure within a warehouse [paragraph 89], which suggests that the pallet jack can be raised high enough to block the view of the camera at 366. It would be obvious to modify this type of robot with the system of the robot in FIG. 3A, which teaches that these sensors may be cameras with a limited field of view, and the robotic arm at 302 may be controlled to move out of the field of view of the camera at 308), and 
	when it is determined that the adjustable arm will obstruct or limit the second field of view when the adjustable vision component is maneuvered into the particular pose: 
	controlling the adjustable arm to maneuver the adjustable arm into an alternate pose before and/or during adjustment of the adjustable vision component into the particular pose (the sensors on the robots in FIGS. 3A-3F can have a limited field of view, and the robotic arm may be controlled to control a portion of the environment observable by the sensor(s) [paragraph 83]. The robot shown in FIG. 3A in particular features a robotic arm that can move with an adjustable vision component. As the vehicle moves along the predetermined path, the pose (e.g., position and orientation) of the sensor relative to the environment may change due to the motion of the vehicle even if the sensor itself is not rotated, translated, or otherwise actuated with respect to the vehicle. In other words, as the vehicle moves along the predetermined path, the reference frame of the vehicle may diverge from a static reference frame within the environment [paragraph 121]. In some embodiments, the pose of the sensor with respect to the environment in the absence of rotation, translation, or actuation of the sensor may be used as an alternative reference frame for determining the sensor trajectory and/or determining how to actuate the sensor to move along the determined sensor trajectory [paragraph 122]. Accordingly, determining the sensor trajectory may involve determining, for each time point along the predetermined path, how to move the sensor with respect to the sensor reference frame to observe the portions of the environment determined for each of the plurality of objectives. This means that when the robot arm does change pose, which it can, it can do so to move to an alternative pose).
	Russell does not teach expressly teach that the adjustable appendage will, if unaltered obstruct or limit the second field of view by blocking the second field of view. However, in consideration with the arrangements of the robots shown in FIGS. 3A and 3F, both of which feature an adjustable appendage that can obstruct the visual sensor’s field of view, it would be obvious to one of ordinary skill in the art at the time the invention was filed to apply the elements of Russell moving the adjustable appendage to control the environment observable by the sensor to a robot scenario in which the robot’s appendage was obstructing the vision sensor’s field of view. In particular, the robot of FIG. 3A of Russell would benefit from this if it were possible for the robot arm at 302 to obstruct the field of view of the sensor at 308. Further, Aghamohammadi teaches circumstances in which at least a threshold robot amount of the vision sensor’s field of view is obstructed or limited because the sensor’s field of view is blocked by something, and it would be obvious to modify the invention of Kearns in combination with Russell with the obstruction prediction system of Aghamohammadi so as to prevent any of the vision sensors of the robot from being obstructed by the robot’s own appendages. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns in combination with Aghamohammadi with the robot further comprising: an adjustable arm; wherein the one or more processors cause the adjustable vision component to maneuver through the various poses by performing operations that include: determining a particular pose, of the various poses, to which to conform the adjustable vision component, when it is determined that the adjustable arm will be within the second field of view when the adjustable vision component is maneuvered into the particular pose: controlling the adjustable arm to maneuver the adjustable arm into an alternate pose before and/or during adjustment of the adjustable vision component into the particular pose as taught by Russell so that the robot could maneuver an adjustable appendage so as to avoid blocking the field of view of the adjustable vision component. 
	Regarding Claim 13. Kearns in combination with Russell and Aghamohammadi teaches the robot of claim 11.
	Kearns also teaches:
	further comprising: when it is determined that the adjustable arm will not be within the second field of view when the adjustable vision component is maneuvered into the particular pose: 
	bypassing controlling the adjustable arm to maneuver the adjustable arm into the alternate pose before and/or during adjustment of the adjustable vision component into the particular pose (Kearns teaches that the robot may include a rotator and tilter that can command the rotator or tilter to at least pan or tilt the at least one imaging sensor to maintain the field of view aimed on an identified person, and may command the drive system to drive in a planar direction with 3 planar degrees of freedom while maintaining the field of view aimed at the identified person [paragraph 15]. This means that as the robot moves, the imaging sensor is adjusted to keep the identified person in the field of view, and will not change direction if the identified person is already in the field of view. In FIG. 9A, it is shown that the robot will maintain its field of vision in the same direction so long as nothing obstructs its view of the identified person [FIG. 9A]).
	Regarding Claim 14. Kearns in combination with Russell and Aghamohammadi teaches the robot of claim 11.
	Kearns also teaches:
	wherein the fixed vision component is a rotating light detection and ranging (LIDAR) component and one vision component is an active stereographic camera (Kearns teaches a laser scanner that scans an area about the robot at numeral 440 of FIG. 3A. The scanner can be a LIDAR device which scans an area in one dimension in order to generate a 3D map [paragraph 95]. The LIDAR can also perform an “auxiliary” scan in a second direction (for example, by “nodding” the scanner), which can be seen as reading on a rotating LIDAR component. Kearns also teaches an imaging sensor at numeral 168 of FIG. 2C. This imaging sensor is adjustable, as the sensor is mounted above the head at 160 and can be panned by the neck at 150, turned by a rotator at 152, or in some examples, moved by the neck to alter the height of the head (either telescopically, via articulation, or along a linear track) [FIG. 2C, paragraph 72]. Kearns also teaches that at least one imaging sensor can comprise a stereo camera [Claim 9]. Kearns also teaches that the camera at 168 can be an infrared [paragraph 86], which, if combined with the stereo camera of claim 9, would produce an active stereo camera).
	Kearns does not teach the vision component that is the adjustable vision component is the stereo camera. 
	However, Kearns does not teach away from making the adjustable vision component at numeral 168 a stereo camera, and combining the prior art elements the adjustable imagining sensor with an infrared (active) stereo camera would produce the obvious result of an adjustable vision component that is an active stereo camera so that the camera can capture a 3D image simulating binocular vision.

Claim 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. US 20160188977 A1 (“Kearns”) in view of Russell US 20170357270 A1 (“Russell”), Hance et al. US 20180088586 A1 (“Hance”), and Levine et al. US 10207402 B2 (“Levine”).
	Regarding Claim 15. Kearns teaches a method implemented by one or more processors, the method comprising: determining, while a robot is traversing through an area, whether one or more spaces within the area are predicted to affect a route of the robot while the robot is traversing the area (a robot with a drive component having a processor for controlling the robot’s movement [paragraph 130]. The robot can detect obstacles using an ODOA (obstacle detection/obstacle avoidance) behavior to determine paths around obstacles, and can even evaluate predicted robot paths [paragraph 131]),
	wherein the robot includes a first vision component and a second vision component for observing the one or more spaces, and the first vision component is different than the second vision component (Kearns teaches a robot that has an imaging sensor at numeral 168 and another imaging sensor at 450 of FIG. 2C. These sensors differ in that the sensor at 450 can be made up of multiple sensors as shown in FIG. 3A, while the sensor at 168 is a single sensor intended to capture images video, or other imaging data from a higher vantage point [paragraph 72]).
	Kearns does not teach:
	and when the area is determined to include one more spaces that are predicted to affect the route of the robot: determining, for each space of the one or more spaces, a predicted amount of robot resources consumed by redirecting the second vision component in a direction of a respective space of the one or more spaces while the robot is traversing through the area, 
	selecting, based on determining the predicted amount of robot resources consumed for each space, a particular space of the one or more spaces, wherein a particular amount of robot resources predicted for the particular space indicates that less robot resources will be consumed by the robot when redirecting the second vision component toward the particular space relative to redirecting the second vision component toward one or more other spaces of the one or more spaces,
	causing, based on selecting the particular space, the second vision component to be redirected towards the particular space in furtherance of capturing, by the second vision component, vision data corresponding to the particular space,
	and controlling the robot based on the vision data of the particular space, while the robot is traversing through the area.
	However, Russell teaches:
	and when the area is determined to include one more spaces that are predicted to affect the route of the robot: determining, for each space of the one or more spaces, a predicted amount of robot resources consumed by redirecting the second vision component in a direction of a respective space of the one or more spaces while the robot is traversing through the area (Russell teaches a robot with a control system that may determine a cost associated with scanning the portions of the environment corresponding to a plurality of objectives [paragraph 29]. The cost may be based on respective positions of the portions of the environment within the environment and/or respective positions of the portions of the environment relative to a current position or expected future position of the sensor), 
	selecting, based on determining the predicted amount of robot resources consumed for each space, a particular space of the one or more spaces, wherein a particular amount of robot resources predicted for the particular space indicates that less robot resources will be consumed by the robot when redirecting the second vision component toward the particular space relative to redirecting the second vision component toward one or more other spaces of the one or more spaces (The control system of Russell may determine an overall cost function for the plurality of objectives based on the cost associated with each of the plurality of objectives. The overall cost function may include a time cost, a power cost, and/or a scan resolution cost, among other possible resource costs. The control system may determine a sensor trajectory that minimizes the overall cost function [paragraph 31]. It would be obvious to apply this cost function to the robot of FIG. 3A in Russell),
	causing, based on selecting the particular space, the second vision component to be redirected towards the particular space in furtherance of capturing, by the second vision component, vision data corresponding to the particular space (The operations may further include determining a sensory trajectory selected from a plurality of candidate trajectories, and selecting the trajectory associated with a set of portions of the environment that most closely matches the portions of the environment associated with the plurality of objectives, which can include cost [paragraph 33]. Alternatively, in one example, minimizing the overall cost function may comprise modifying an ordering in which the portions of the environment corresponding to the sensor trajectory are scanned to produce a sequential scanning of adjacent portions of the environment that avoids repeated directional changes of the panning motion of the sensor [paragraph 31]. This reads on predicting an amount of robot resources consumed, and the invention of Russell can even do so as a function of predicting arm resources in moving the robot arm from the current pose),
	and controlling the robot based on the vision data of the particular space, while the robot is traversing through the area (In one example of Russell, minimizing the overall cost function may comprise modifying an ordering in which the portions of the environment corresponding to the sensor trajectory are scanned to produce a sequential scanning of adjacent portions of the environment that avoids repeated directional changes of the panning motion of the sensor [paragraph 31]. The process of minimizing the overall cost of sensor trajectory and modifying the order in which the portions of the environment are scanned reads on controlling the robot based on the vision data of the particular space).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with and when the area is determined to include one more spaces that are predicted to affect the route of the robot: determining, for each space of the one or more spaces, a predicted amount of robot resources consumed by redirecting the second vision component in a direction of a respective space of the one or more spaces while the robot is traversing through the area, selecting, based on determining the predicted amount of robot resources consumed for each space, a particular space of the one or more spaces, wherein a particular amount of robot resources predicted for the particular space indicates that less robot resources will be consumed by the robot when redirecting the second vision component toward the particular space relative to redirecting the second vision component toward one or more other spaces of the one or more spaces, causing, based on selecting the particular space, the second vision component to be redirected towards the particular space in furtherance of capturing, by the second vision component, vision data corresponding to the particular space, and controlling the robot based on the vision data of the particular space, while the robot is traversing through the area as taught by Russell so that the robot can minimize the energy, time, and other potential costs in scanning the spaces around the robot and maximizing the robot’s efficiency. 
	Kearns in combination with Russell does not teach:
	wherein determining the predicted amount of robot resources consumed for a given space, of the one or more spaces, comprises:
	determining that a pose of a robot arm, of the robot, would obstruct a view of the given space by the second vision component, and
	based on determining that the pose would obstruct the view, determining the predicted amount of robot resources as a function of predicted robot arm resources in moving the robot arm from the current pose.
	However, Hance teaches:
	wherein determining the predicted amount of robot resources consumed for a given space, of the one or more spaces, comprises:
	determining that a pose of the robot, would result in the obstruction of a view of the given space by the second vision component, and
	based on determining that the pose would result in the obstruction of the view, determining the predicted amount of robot resources as a function of predicted robot resources in moving the robot from the current pose (a robotic device shown in FIG. 3 to have a camera at 304. This device can be actively steered to obtain image data such as barcodes [paragraph 105]. In FIG. 5, the camera of the robotic device is angled upward as indicated by a field of view at 508. This is higher than the field of view depicted in FIG. 4 at 408, and may have reduced visibility of the ground in front of the robotic device, or may not be able to see the ground at all, meaning that the positioning and resulting field of view of the camera may include a trade-of between capturing ground obstacles for obstacle avoidance and capturing storage-location barcodes, meaning that a form of robot resources (time, power, visibility, etc.) are consumed for a given space the robot travels through. With this trade-off in mind, determining the position of the camera can be based on a consideration of the need for location information and the need for safe and accurate navigation of the robot [paragraph 106]. Hance also teaches that the central planning system may assign tasks to robots to minimize overall costs [paragraph 53], further confirming that the system determines the predicted amount of robot resources as a function of predicted robot resources in moving the robot or robots. In some instances, if an obstacle obstructs the field of view of a camera, the camera on the robot may angle the camera to capture barcode information, but it may come at a cost, because the camera may no longer be able to see obstacles on the ground as easily, meaning that the robot must consider these trade-offs as well).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with wherein determining the predicted amount of robot resources consumed for a given space, of the one or more spaces, comprises: determining that a pose of the robot, would result in the obstruction of a view of the given space by the second vision component, and based on determining that the pose would result in the obstruction of the view, determining the predicted amount of robot resources as a function of predicted robot resources in moving the robot from the current pose as taught by Hance so as to allow the robot to determine when a pose would result in the obstructed view of the vision component and take this into consideration when calculating the cost of a given pose.
	Kearns in combination with Russell and Hance does not teach:
	Determining that a pose of a robot arm of the robot would obstruct a view of the given space of the second vision component, and 
	based on determining that the pose would obstruct the view, moving the robot arm from the current pose.
	However, Levine teaches:
	Determining that a pose of a robot arm of the robot would obstruct a view of the given space of the second vision component, and 
	based on determining that the pose would obstruct the view, moving the robot arm from the current pose (a robotic arm shown in FIG. 1 at 180A, and a camera at 184B. The process of gripping an object is disclosed in FIG. 3, where the camera stores an image of the environment without the end effector at block 354, which means that the camera’s view of the grasping end effector is out of the field of view of the vision sensor (i.e., not occluding the view of the environment) [Column 9, lines 1-9], meaning that the system of Levine takes into account the possibility of the robotic arm blocking the field of view of the vision sensor. To this end, the system may move the grasping end effector out of the field of view of the vision sensor and capture an image at an instance when the grasping end effector is out of the field of view).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kearns with determining that a pose of a robot arm of the robot would obstruct a view of the given space of the second vision component, and based on determining that the pose would obstruct the view, moving the robot arm from the current pose as taught by Levine so as to allow the robot to move the arm when it determines that the pose of the robot arm is obstructing the vision camera’s field of view.
	Regarding Claim 16. Kearns in combination with Russell, Hance, and Levine teaches the method of claim 15. 
	Kearns also teaches:
	wherein determining whether the one or more spaces within the area are predicted to affect the route of the robot while the robot is traversing the area includes: 
	determining whether the one or more spaces are located outside of a field of view of the first vision component (the robot may include a long range sensor such as a laser range finder, LIDAR, RADAR, or other systems that allow the robot to detect objects outside of the field of view of the imaging sensors [paragraph 109]. When a person moves out of the field of view of the imaging sensor(s), the long range sensor may detect the person and allow the robot to maneuver to regain perception of the person in the field of view of the imaging sensor).
	Regarding Claim 17. Kearns in combination with Russell, Hance, and Levine teaches the method of claim 15. 
	Kearns also teaches:
	wherein determining whether the one or more spaces within the area are predicted to affect the route of the robot while the robot is traversing the area includes: 
	determining whether the one or more spaces are located along a predicted trajectory of the robot (the robot may use an ODOA (obstacle detection/obstacle avoidance) behavior to determine a path around obstacles while following a person [paragraph 131]. The ODOA behavior can evaluate predicted robot paths and evaluate them based on potential collisions with detected objects).
	Regarding Claim 18. Kearns in combination with Russell, Hance, and Levine teaches the method of claim 15. 
	Kearns also teaches:
	wherein controlling the robot based on the vision data includes causing the robot to maneuver towards the particular space based on point cloud data that categorizes the particular space as unoccupied space (the controller of the robot may resolve a location on a layout map in response to the sensor module detecting movement in the environment may use three-dimensional volumetric point cloud data of the imaging sensors and command the drive system to move towards a target location to investigate a source of the movement [paragraph 135]. In some implementations, the robot controller may use detection signals from the imaging sensor or other sensors to identify a person and determine a distance of the person from the robot to either construct a 3D map of surfaces of the person and/or the scene about the person or construct or update the occupancy map, which details the location of occupants in the area [paragraph 112]. The controller may use imaging data for identifying discrete objects in a scene about the robot, and this allows the robot to not only avoid collisions, but also to search for people [paragraph 111]. The robot may also use an ODOA (obstacle detection/obstacle avoidance) behavior to determine a path around obstacles while following the person [paragraph 131]).
	Kearns does not teach that the robot maneuvers towards a particular space after categorizing the particular space as unoccupied space. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the robot determine if a space is unoccupied before moving towards the space so as to avoid collisions. 
	Regarding Claim 19. Kearns in combination with Russell, Hance, and Levine teaches the method of claim 15. 
	Kearns also teaches:
	wherein controlling the robot based on the vision data includes causing the robot to maneuver away from the particular space (the controller of the robot may resolve a location on a layout map in response to the sensor module detecting movement in the environment may use three-dimensional volumetric point cloud data of the imaging sensors and command the drive system to move towards a target location to investigate a source of the movement [paragraph 135]. Kearns also teaches that the robot drive routine can issue commands to the drive system to drive the robot away from the person once an acceptable image and/or video is captured [paragraph 129]. In some implementations, the robot controller may use detection signals from the imaging sensor or other sensors to identify a person and determine a distance of the person from the robot to either construct a 3D map of surfaces of the person and/or the scene about the person or construct or update the occupancy map, which details the location of occupants in the area [paragraph 112]. The controller may use imaging data for identifying discrete objects in a scene about the robot, and this allows the robot to not only avoid collisions, but also to search for people [paragraph 111]. The robot may also use an ODOA (obstacle detection/obstacle avoidance) behavior to determine a path around obstacles while following the person [paragraph 131]).
	Kearns does not expressly teach that the robot maneuvers away from the particular space based on point cloud data that categorizes the particular space as occupied space. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the elements of obstacle detection/avoidance behavior and three-dimensional volumetric point cloud data of the imaging sensors so as to allow the robot to avoid collisions.
	Regarding Claim 20. Kearns in combination with Russell, Hance, and Levine teaches the method of claim 15. 
	Kearns does not teach:
	further comprising: when the one or more spaces are predicted to not affect the route of the robot: causing, while the robot is traversing through the area, the second vision component to be directed toward the area indiscriminately with respect to a location of the one or more spaces.
	However, Russell teaches:
	further comprising: when the one or more spaces are predicted to not affect the route of the robot: causing, while the robot is traversing through the area, the second vision component to be directed toward the area indiscriminately with respect to a location of the one or more spaces (in one embodiment, a sensor reference frame may be determined at each time point of a plurality of time points along a predetermined path, and as the vehicle moves along the predetermined path, the pose of the sensor with respect to the environment may change due to motion of the vehicle even when the sensor is not actively actuated [paragraph 37]. For example, if the vehicle is planned to turn right at a specific time point, the sensor position might not need to be adjusted in order to point the sensor at a portion of the environment to the right of the portion of the environment observable by the sensor at a time point prior to the specific time point. Consequently, motion of the sensor needed to scan the portions of the environment corresponding to the plurality of objectives may be reduced or minimized. This reads on directing the second vision component indiscriminately with respect to a location of the one or more spaces).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the method of Kearns with further comprising: when the one or more spaces are predicted to not affect the route of the robot: causing, while the robot is traversing through the area, the second vision component to be directed toward the area indiscriminately with respect to a location of the one or more spaces as taught by Russell so as to allow the robot to minimize the usage of robot resources. 

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: Nissim US 6585668 B2 (“Nissim”). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nissim teaches a robotic massage featuring a gantry with a single camera having a field of view used to image a person, wherein a computer controls a motor that moves the gantry to move the gantry to one end of the massage table so as not to obstruct the field of view of the 3D camera [Column 9, lines 55-67]. This reads on determining, before and/or during adjustment of the adjustable vision component into a particular pose, whether the adjustable appendage (a gantry arm) will, if unaltered, block at least a portion of the field of view of the vision component when the robot is moved to a particular pose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664